DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-9, directed to a HA conjugate, and the species of linker as amino acid in the reply filed on 01/21/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-6 and 9, these claims are under current examination and are examined to the extent they read on the elected species. Accordingly, Claims 7-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-6 and 9 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 9 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for affecting AD, cognitive function, dendrite number and spine density,  and sensorimotor function, does not reasonably provide enablement for the treatment or prevention of all neurological diseases, comprising an effective amount of HA conjugate of the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a composition for treating or preventing all neurological diseases, comprising an effective amount of HA conjugate.   The instant specification fails to provide information that would allow the skilled artisan to practice the treatment or prevention of all neurological diseases, comprising an effective amount of HA conjugate of the instant claims.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a composition for the treatment or prevention of all neurological diseases, comprising an effective amount of HA conjugate of the instant claims. While such “prevention” might theoretically be possible under strictly controlled laboratory or in vitro conditions, as a practical matter it is extremely risky and nearly impossible to achieve in the “real world” in which patients live;

An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the brain. Determining how a particular chemical will impact the brain is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly specific cluster of neurons while avoiding effects on other neurons of the same class where the same signal may have a different and unwanted effect. Further, the functioning of many neuronal systems and the pathology of many neurologic diseases involve complex systems involving more than one neurotransmitter. Thus, the level of ordinary skill in the art of treating neurodegenerative diseases is high, that of an MD or Ph.D, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the brain. That factor is outweighed, however, by the unpredictable nature of the art. The claim is broad, encompassing many different neurological diseases. As illustrative of the state of the art, the examiner cites the fact that various neurological diseases characterized by contrasting etiology and mechanism of action.  Vascular dementia, Huntington’s chorea, Alzheimer’s disease, and Parkinson’s disease all have different causes, affect different physiological processes, and are treated with different agents.	 
The examiner cites the fact that the distinct outcomes of affecting Glu receptors results: the activation of synaptic NMDARs through mGlu receptors initiates plasticity and stimulates cell survival whereas activation of extrasynaptic NMDARs through mGlu receptors promotes cell death and thus contributes to the etiology of AD (Wang; Journal of Alzheimers disease; 2017, 57(4), 1041-1048) . Further, treatment of vascular dementia has proven unsuccessful (Kavirajan et al., Lancet Neurol 2007, 6, 782-92) and clinical trials have failed to show any efficacy in Huntington’s disease (Vattakatuchery et al., World Journal of Psychiatry; 2013, 3(3), 62-64). The prior art does not appear to provide any evidence as to treatment of the other conditions recited in the instant claim.
Moreover, applicant only teach the effectiveness of the HA conjugate in affecting affecting AD, cognitive function, dendrite number and spine density,  and sensorimotor function, and failed to delineate any agent in any in vitro or any in vivo assay for treating any neurological diseases such as Huntington’s disease, vascular dementia, PD etc.  As a result, the examiner maintains that absent demonstration that the aforementioned composition can and does in fact treat such as PD, Huntington etc, one skilled in the art would not have concluded that the aforementioned composition would be effective in affecting all neurological diseases. 
		
	2.	The breadth of the claims
	The claims are thus very broad insofar as they recite treatment and prevention of all neurological diseases. While such “treatment” might theoretically be possible for some neurological diseases such as AD, as a practical matter it is nearly impossible to achieve a treatment for all possible neurological disease with the same composition. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification shows that compound of the instant claims AD, cognitive function, dendrite number and spine density, and sensorimotor function. Thus there is a nexus between results and the treatment of AD, but not to the full scope of the claim. The specification does not provide any additional examples or guidance on how to use the composition to treat the additional conditions recited in the claims.
	The prior art provides no compensatory guidance, and since attempts to treat other neurodegenerative diseases, such as Huntington’s disease, with other inhibitors have been unsuccessful, it would require undue experimentation to practice the invention as broadly claimed.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the compostion of the instant claims could be predictably affect disorders such as PD, Huntington etc., as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (US 20150231268 A1). 
Determining the scope and contents of the prior art
Nakai teaches HA conjugates, wherein the disaccharide of HA, such as 99kDa is conjugated through amino acid linker (including beta-amino acids; see paragraph and examples 0306), such as alanine to steroids, such as estradiol with % of substitution, such as 6%, 7%, 25% etc. through OH group (making an ester with the linker) and a composition comprising the same [Entire patent, especially abstract, figures, paragraphs 0049- 0099; 0103, 0312, 0333-0341, 0412, 0445, 0492-0525 and claims]: such as

    PNG
    media_image1.png
    400
    477
    media_image1.png
    Greyscale

Wherein X1=NR9-Z1-Z2 etc. and Z2=-COOZ3 etc. and Z3=steryl group:

    PNG
    media_image2.png
    89
    405
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    340
    433
    media_image3.png
    Greyscale
 with several examples with cholesterol. The cited prior art teaches that such conjugates of HA with amino acid linker and a steryl group improves the properties with regard to biodegradability, retention in the blood and dispersion in water because of the steryl group paragraphs (0049-0050).

Ascertaining the differences between the prior art and the claims at issue
Nakai teaches HA conjugates, wherein the disaccharide of HA, such as 99kDa is conjugated through amino acid linker (including beta-amino acids; see paragraph and examples 0306), such as alanine to steroids, such as estradiol with % of substitution, such as 6%, 7%, 25% etc. through OH group (making an ester with the linker) and a composition comprising the same, but fails to teach the example with steroids of the instant claims.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference-Nakai teaches HA conjugates, wherein the disaccharide of HA, such as 99kDa is conjugated through amino acid linker (including beta-amino acids; see paragraph and examples 0306), such as alanine to steroids, such as estradiol with % of substitution, such as 6%, 7%, 25% etc. through OH group (making an ester with the linker) and a composition comprising the same. Further, the cited prior art teaches several examples with cholesterol. Importantly, the cited prior art teaches that such conjugates of HA with amino acid linker and a steryl group improves the properties with regard to biodegradability, retention in the blood and dispersion in water because of the steryl group paragraphs 0049-0050). Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the HA conjugates with amino acid linker and steroids, such as cholesterol, estradiol may be prepared and useful as taught by the cited prior art.  Further, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Importantly, a person of ordinary skill in the art would have been motivated to prepare HA conjugates with steroids taught by the cited prior art to achieve  improvement in the properties with regard to biodegradability, retention in the blood and dispersion in water because of the steryl group. Thus the cited prior art meets all limitations of the instant claims.  
With regard to the limitation in instant claim 9, “treating---neurodegenerative diseases”, since the cited prior art teaches same composition as in instant claims, the composition of the prior art must be capable of being useful in “treating---neurodegenerative diseases”,.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus the cited prior art meets all limitations of the instant claims.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ HA conjugate and composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Nakai teaches HA conjugates, wherein the disaccharide of HA, such as 99kDa is conjugated through amino acid linker, such as alanine to steroids, such as estradiol with % of substitution, such as 6%, 7%, 25% etc. through OH group (making an ester with the linker) and a composition comprising the same.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the HA conjugates with amino acid linker and steroids, such as cholesterol, estradiol may be prepared and useful as taught by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed conjugate with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-17 of US co-pending application 17117231.   
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  
The claims of instant application are drawn to conjugates of HA and the claims of co-pending application is drawn to a method of making HA conjugates.     
The difference between instant claims and claims of co-pending applications is HA conjugates vs. process of making HA conjugates. Since the process of making HA conjugates encompass HA conjugates, the claims of instant application fall within the scope of co-pending application.  Thus the difference, does not constitute a patentable distinct, because the claims in the present invention simply fall within the scope of co-pending applications. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        


    
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.